Per Curiam.
This action is brought on a covenant of guaranty, which is no part of the bond, and does not pass by the assignment of it. The statute, which gives an action to the legal assignee of a bond, does not give him an action on a contract which, though ancillary, is collateral to it. To have the benefit of that, he must use the assignor’s name. In Davies v. Barr, 9 Serg. & Rawle, 141, it was held, that, with an agreement by the original parties to restrain the use of a bond, an assignee of it had nothing to do; and how much more fit the application of the principle to the contract of a third party! The very point was decided in McDoal v. Yeomans, 8 Watts, 362, where it was held, that a parol contract of guaranty did not pass by the endorsement of a promissory note. The present is a covenant to guaranty the payment of a bond; but the difference does not impede the application of the principle.
Judgment affirmed.